 436DECISIONSOF NATIONALLABOR RELATIONS BOARDNewbery Energy Corporation,Industrial Division' andAllan Muggli.Case 28-CA-3533December 20, 1976DECISION AND ORDERBY CHAIRMAN MURPHY AND MEMBERSFANNING AND PENELLOOn May 19, 1976, Administrative Law Judge JamesT.Barker issued the attached Decision in thisproceeding.Thereafter, the General Counsel filedexceptions and a supporting brief, and Respondentfiled a brief in response to the General Counsel'sexceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge only tothe extent consistent herewith.The complaint alleges that Respondent unlawfullydischarged five strikers who refused to cross a picketline at the entrance to Respondent's jobsite. TheAdministrative Law Judge dismissed the complaint,concluding that Respondent's actions were justifiedby the need to continue the efficient operation of itsbusiness. Contrary to the Administrative Law Judgeand for the reasons set forth below, we find thatRespondent's discharge of the striking employeesconstitutes a violation of Section 8(a)(1) and (3) of theAct.On May 27 and 28, 1975,2 Respondent was engagedas an electrical subcontractor to provide services atthe Anamax Twin Buttes Mine near Tucson, Arizona,under the terms of an arrangement with MountainStatesEngineering, the general contractor at theproject. Respondent's employees were represented bythe International Brotherhood of Electrical Workers,Local 570, hereinafter referred to as the Union.On the morning of May 27, Respondent's generalforeman,George Faccio, informed Respondent'snormal crew of nine employees (all members of theUnion) that the Teamsters had erected a picket linepursuant to a dispute wholly with State Mining andConstruction, a separate contractor at the Anamaxproject.He also advised them, relaying a message1The name of the Employer appears as amended at the hearing2Hereinafter,all dates referto 1975.3The collective-bargaining agreement between Respondent and theUnion contained,inter aha,an exclusive referral provision,In order to insurethe availability of referrals for employment on May 28, Respondent wasrequired to place an order for replacementsby 3 p.m. on the preceding day4Under the normal operation of the referral system when a referral would227 NLRB No. 58from the Union, that the Union's official position wasthat they should continue to work. EmployeesErickson,McRaskle, Muggli, Muscutt, and Terwilli-ger,however, were unwilling to work behind thepicket line and, consequently, refused to accompanythe rest of the crew to the jobsite.Respondent's assistant manager,Horace Bounds,was informed of the situation in the early morninghours of May 27. Thereafter, at noon and again at2:30 p.m., Bounds contacted Union Business AgentRichard George in the hope of ascertaining the likelyduration of the picketing. George in effect stated thathe did not know. On both occasions, Bounds empha-sized the necessity of maintaining a full crew in orderto achieve timely completion of Respondent's con-tractual obligations.On the last occasion, Boundsrequested George to dispatch five journeymen to thejobsite at 7 a.m. the following morning.3 Shortlythereafter Bounds issued instructions to have termi-nation slips prepared for Erickson, McRaskle, Mug-gli,Muscutt, and Terwilliger.On May 28, the five strikers arrived at the jobsiteprepared to begin work at 7 a.m. Also present werefour of the five journeymen who had been referred bythe Union and Respondent's four employees who haddecided to work the previous day. Upon arriving atthe jobsite Faccio presented the five strikers withtermination slips. The five subsequently departed thepremises and were not thereafter employed on theAnamax project.Respondent manned the job on May 28 with a crewof eight rather than a crew of nine, its normal workcomplement. The one-man shortage resulted from thefact that the fifth man dispatched by the Union to thejob had returned his referral to the hall. For a periodof time on May 28, however, Faccio was unaware ofthis fact and assumed, as frequently happened withreferrals, that the fifth man was merely late inarriving at the jobsite. Faccio did, however, informBounds later on the 28th that the fifth referral had notreported as directed. He further informed Boundsthat the picketing had ceased. Bounds did notthereafter request an additional referral until May 30,apparently because he thought the Union wouldautomatically refer another employee .4Anotherjourneyman was dispatched to the jobsite on Mon-day, June 2.All parties agree that the five alleged discriminateeswere engaged in protected activity when, on May 27,they chose to honor the picket line. The Administra-be returnedto the hall, the Union wouldautomatically refer to thenext nameon the referral list for employment on the followingday. The failure to abideby the normalprocedure on this occasion was due toan error on the part ofGeorge's inexperienced assistantGeorge wasunaware of the failure of thefifthman dispatchedto reportto work untilBounds' additionalrequest ofMay 30. NEWBERY ENERGY CORPORATIONtiveLaw Judge, however, relying on the Board'sdecision inRedwing Carriers, Inc. and RockanaCarriers, Inc.,137 NLRB 1545 (1962), concluded thatRespondent's termination of its five striking employ-ees was justified as necessary to preserve the efficientoperation of its business. We do not agree.Redwingisdistinguishable. There, the Board wasfacedwith the question of whether an employerviolates Section 8(a)(3) of the Act when it dischargesemployees who engage ina partialrefusal to work inorder to replace them with employees who are willingto performalljob duties. The Board concluded thatthe employer therein did not violate Section 8(a)(3)by discharging drivers who refused to carry outpermanent assignments which required them to crossa picket line at their delivery location at a customer'splace of business although they remained on the jobfor the performance of all other work, since thedischarges thereinwere necessary to enable theemployer to operate its business. We are not herepresented with the type of situation with which theBoard dealt inRedwing.In the instant case, the picketlinewas located at the common construction sitewhich constituted the employees' sole place ofemployment. Consequently, the employees who wereunwilling to cross the picket line were forced toremain away altogether during the period of thepicketing. Since the employees herein were engagedin atotalrather than a partial work stoppage,Respondent was not faced with any business necessi-ty to discharge its striking employees in order toobtain replacements.The Administrative Law Judge appears to con-clude, however, that the situation herein is analogousto that inRedwing.Thus, he concludes that sinceRespondent's legitimate interest in timely completionof its project was jeopardized by its employees whoengaged in a sympathy strike, Respondent wasentitled to discharge the strikers in order to replacethem with other employees who, by refraining fromsuch conduct, would present no threat to its estab-lished time schedule. Employers are not entitled todischarge employees merely to obtain a work comple-ment less likely to engage in protected concertedactivities.The practical effect of the AdministrativeLaw Judge's holding would be the virtual abolition ofsympathy strikes since employees would be reluctantto engage in such strikes where an employer couldlawfully terminate them therefor merely by establish-ing a necessity to complete a job within a certain timeframe. We thus reject the Administrative Law Judge'sfinding that business necessity justified the dischargeSThe Laidlaw Corporation v N L R B,414 F 2d 99, 104-105 (C A 7,1969), rehearingdenied andrehearingen bancdenied September 2, 1969,cert denied397 U.S 920 (1970)6 Sec 2 providesthat:"The Unionshall be the sole and exclusive sourceof referralsof applicants for employment "437of the five strikers herein. Nor may an employerterminate a striker solely because a replacement hasbeen hired.5 Accordingly, we conclude that Respon-dent violated Section 8(a)(1) and (3) of the Act bydischarging employees for refusing to cross a picketline at their place of employment.THE REMEDYHaving found that Respondent's discharge of itsstriking employees violated Section 8(a)(1) and (3) ofthe Act, we shall order that they be reinstated to thestatus they held at the time of their discharge.The Administrative Law Judge concluded, and weagree, that at the time of their discharge, the status ofthe employees herein was that of strikers who hadbeen lawfully replaced on the previous day. TheGeneral Counsel has excepted to this conclusion onthe ground that Respondent's hiring of replacementsdid not occur until May 28 and thus occurredsubsequent to its discharge of the striking employees.In support of his contention the General Counselrelies on article VI of the parties' collective-bargain-ing agreement which provides that: "The Employershallhave the right to reject any applicant foremployment."6 The General Counsel argues that thelatter provision establishes that the five journeymenreferred by the Union pursuant to Respondent's May27 request retained their status as "applicants" foremployment on May 28. Thus he contends thatRespondent's striking employees, by presentingthemselves as ready and willing to return to work onMay 28, unconditionally offered to return to workprior to the hiring of permanent replacements. Wefind no merit in General Counsel's contention. TheBoard has uniformly held that where an employermakes a commitment to an applicant for a striker'sjob it will normally regard that commitment as alegitimate replacement even though the striker re-quests reinstatement before the replacement actuallybegins to work.? Although those cases dealt with acommitment extended directly by the employer to thejob applicant, we find the rationale of those cases tobe equally applicable to the facts herein.Under the terms of the referral agreement, theUnion is delegated the authority to refer individualssuited to the Respondent's needs subject only to aprovision permitting Respondent's rejection of thosereferred.However,the existenceof this right ofrejection does notipso factomean that no employ-ment relationship can ever be established withRespondent unless the latter first personally approvesthose referred, or puts them to work. Conceivably,7Anderson, Clayton & Co FoodsDivision,120 NLRB 1208, 1214 (1958),H & F Binh Co Plant ofthe NativeLaces and Textile Division of IndianHeadInc,188 NLRB720, 723 (1971) 438DECISIONS OF NATIONALLABOR RELATIONS BOARDsituationsmay arise where, due to the exigencies andnature of the occasion, Respondent finds itself willingto exercise its above contractual privilege. In suchsituations,there is nothing to prevent Respondentfrom doing so by informing the Union, either byconduct,statement,or both, that a given request forreferral should be construed by all concerned as acommitment of hire, which attaches upon referral ofthe employees.We find that such a situation hereexists.When the request for referrals was placed on theafternoon of May 27, Respondent emphasized theurgency which attended timely completion of theproject and thus informed the Union of the necessityfor immediate replacements willing to work behindthe picket line. In view of Respondent's fixed resolvetomeet its established time schedule in the face ofcertain of its employees going on strike, we concludethat in placing its request with the Union on May 27the Respondent extended a firm commitment to hirein advance any replacements referred through thenormal operation of the referral system. Such offer ofemployment was accepted, therefore, when the indi-viduals contacted by the Union accepted the referral.Thus in this emergency situation, there not onlyexisted no realistic possibility that Respondent wouldexercise its residual right to reject the referrals, but wefind that in effect it had waived that right because ofthe unusual circumstances created by the strike.8Indeed, this conclusion gains credence from the factthat on May 28 there was no official present at thejobsite who possessed the authority to reject any ofthese referred. Accordingly, we find that the individu-als referred were in fact legitimate replacements hiredprior to the strikers' application for reinstatement onMay 28.9However, as noted above, one of the five replace-mentsfailed to report for work, returning his referralto the hiring hall. Respondent subsequently obtainedanother referral. Thus, Respondent hired an addi-tional employee after the May 28 offer of reinstate-ment instead of recalling one of the five discrimina-tees.Accordingly, we shall require Respondent toreinstateat least oneemployee IO and any otherswhose former positions have become vacant, dis-charging if necessary any employees hired since May28, 1975. The remaining strikers shall be placed on apreferential hiring list.We shall further order thatRespondent make whole any discriminatorily dis-charged striker improperly denied reinstatement by8Of coursethisdoes not mean that Respondent thereafterwould beprecluded from severing the employment relationshipwith any of thereplacements in the eventthey turned out to be unsatisfactory in theperformance of their duties.9To hold otherwise in these circumstances unfairly signifies that areferral,who has legitimate reasonto believehe has been hired and thereforecause to forgoother employmentopportunities,may be deprived of apaying him backpay andinterestat 6 percent perannum computed under the standards of the Boardas set forth in F W.Woolworth Company,90 NLRB289 (1950), andIsisPlumbing & Heating Co.,138NLRB 716 (1962). As we are unable to determinefrom the state of the present record which strikers areentitled to immediate reinstatement, we shall leavethe question of individual reinstatement rights forresolution at the compliance stage of this proceeding.ORDERPL ,uant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board hereby orders that the Respondent,Newbery Energy Corporation, Industrial Division,Tucson, Arizona, its officers, agents, successors, andassigns, shall:1.Cease and desist from:(a)Discharging its employees because they engagein protected concerted activities or otherwise discrim-inating against any of its employees by failing andrefusing to reinstate striking employees to properlyavailable positions after they have made an uncondi-tional offer to return to work.(b) In any other manner interfering with, restrain-ing, or coercing employees in the exercise of theirrights guaranteed by Section 7 of the Act.2.Take the following affirmative action which isnecessary to effectuate the policies of the Act:(a) Offer immediate and full reinstatement to suchof the strikers whose former positions have beenvacated after the strikers' offer to return to work,without prejudice to any seniority or other rights andprivileges previously enjoyed. The remaining strikersshall be placed on a preferential hiring list.(b)Make whole those strikers who have beenimproperly denied reinstatement for any loss ofearnings theymay have suffered by reason ofRespondent'sdiscriminatory failure to reinstatethem. Backpay and interest at the rate of 6 percentper annum shall be computed as set forth in TheRemedy.(c) Preserve and, upon request, make available tothe Board or its agents, for examination and copying,all payroll records, social security payment records,timecards, personnel records and reports, and allother records necessary and useful to determine therights to reinstatement and to analyze the amounts ofbackpay due under the terms of this Order.position by a last-minute decision of a striker to returnto work Asa result,the individual referred would in all likelihoodlose a day's pay (since heprobably could not bereferred againthat day)and perhaps, in addition,opportunities for other referrals.10Weleave to the comphancc stage of this proceeding the determinationas to which employee shouldhavobeen reinstated NEWBERY ENERGY CORPORATION(d) Post at its Tucson, Arizona, place of businesscopies of the attached notice marked "Appendix.""Copies of said notice, on forms provided by theRegional Director for Region 28, after being dulysigned by Respondent's authorized representative,shallbe posted by it immediately upon receiptthereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including allplaces where notices to employees are customarilyposted. Reasonable steps shall be taken by Respon-dent to insure that said notices are not altered,defaced, or covered by any other material.(e)Notify the Regional Director for Region 28, inwriting,within 20 days from the date of this Order,what steps the Respondent has taken to complyherewith.11 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted by Order oftheNational Labor Relations Board"shall read "Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNationalLaborRelations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT discharge employees because theyengage inunionactivities or otherwise discrimi-nate against employees by failing and refusing toreinstate economic strikers who have uncondition-ally offered to return to work and whose formerpositions are not filled by permanent replace-ments.WE WILL NOT in any other manner interferewith, restrain, or coerce employees in the exerciseof rights guaranteed by Section 7 of the Act.WE WILL offer immediate and full reinstatementto those strikers whose former positions were orbecame vacant after the strikers' offer to return towork, without prejudice to any seniority or otherrights and privileges previously enjoyed, and makethem whole for any loss of earning they may havesufferedas a resultof our failure to offer themreinstatement.The remaining strikers shall beplaced on a preferential hiring list.NEWBERY ENERGYCORPORATION,INDUSTRIAL DIVISIONDECISIONSTATEMENT OF THE CASE439JAMES T. BARKER, Adminstrative Law Judge: This casewas heard before me at Tucson, Arizona, on January 29,1976, pursuant to a complaint and notice of hearing issuedon November 21, 1975, by the Regional Director of theNational Labor Relations Board for Region 28.1 Thecomplaint alleges violations of Section 8(a)(1) and (3) of theNational Labor Relations Act, as amended, hereinaftercalled the Act. The charge giving rise to the complaint wasfiled on June 2 by Allan Muggli, an individual. Respondentdenies the commission of any unfair labor practices. Duringthe course of the hearing the parties made openingstatements setting forth their respective positions. Respon-dent and the General Counsel timely filed briefs with me.Upon the entire record in this case, and based upon myobservation of the witnesses and the briefs of the parties, Ihereby make the following:FINDINGS OF FACTI.THE BUSINESS OF RESPONDENTRespondent is, and has been at all times material herein,a division of Newbery Energy Corporation, an Arizonacorporation.2 At all material times, Respondent has main-tained its principal office and place of business at Tucson,Arizona,where it has been engaged in business as anelectricalcontractor in the building and constructionindustry.During the 12-month period immediately preceding theissuance of the complaint herein, Respondent, in the courseand conduct of itsbusinessoperations, purchased andcaused to be transported and delivered to its place ofbusiness- in the State of Arizona electrical supplies andother goodsand materialsvalued in excess of $50,000, fromother enterprises within the State of Arizona, which theaforesaid enterprises had received directly from States ofthe UnitedStatesother than the State of Arizona.Upon these facts which are not in dispute,'I find that atall times material herein Respondent has been an employerengaged in commerce within the meaning of Section 2(2),(6), and (7) of the Act.II. THELABOR ORGANIZATIONS INVOLVEDIn its answer, Respondent concedes that Construction,Building Materials & Miscellaneous Drivers, Local No. 83,an affiliate of International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America,hereinafter called the Teamsters, has been at all timesmaterial herein a labor organization within the meaning ofSection 2(5) of the Act. I so find.Additionally, I find thatat all material times, Internation-al Brotherhood of Electrical Workers, Local 570, hereincalled Local 570, has been a labor organization within themeaning of Section 2(5) of the Act.31Unless otherwise specified,alldates refer to the calendaryear 19752During the course of the hearing the style or caption of the case wasamended to conform to the correct spelling of the corporate name.3No evidence to this effect was introduced at the hearingbut both the(Continued) 440DECISIONSOF NATIONALLABOR RELATIONS BOARDIII.THE UNFAIR LABOR PRACTICESA.The IssuesThe ultimate issue in this case is whether Respondentsevered the employment of five journeymen electriciansrepresentedby Local 570,comprising a portion of its workcomplement at the Anamax Twin Buttes Mine worksite,solely to preserve the efficient operation of its business; orwhether the severance action was undertaken in retributionfor the refusal of the five alleged discriminatees to workbehind a Teamsters picket line instituted in furtherance of alabor dispute with an employerother thanRespondent,performing unrelated work tasks at the common jobsite.The General Counsel contends that Respondent terminatedthe employees in question and that Respondent's actionwas retaliatory or punitive in nature.On the other hand,Respondent contends that replacements were timely ob-tained for the five journeymen and this was done for thesole purpose of assuring continuity of efficient operationand to assist it in meeting deadline business commitments.The parties agree that in withholding their services inrecognition of the Teamsters picket line the five allegeddiscriminatees were engaging in protected,concerted activi-ty.1.The settingOn May 27 and May 28, Respondent was engaged as anelectricalsubcontractor providingservicesat the AnamaxTwin Buttes Mine located near Tucson, Arizona, under theterms of a time and materials arrangement with MountainStates Engineering,the general contractor at the Anamaxproject. Respondent's work related to the primary crusherand conveyor system at the mine pit. Other contractors atthe project were Arizona Elevator and State Mining andConstruction. The latter company was engaged in work notdirectly related to that being performed by Respondent,and the situs of State Mining'swork was in an areageographically remote from the pit area where Respondentwas performing services. In late May, and on May 27 andMay 28, specifically, Respondent was running tests on theequipmentpreparatory to completing the service it hadcontracted with Mountain States to perform. A portion ofRespondent'swork complement was assigned to this work.Also a portion of the crewwas assignedto the related taskof pulling conductors and conduit. This was arduous workand a full crew was desirable. Timely completion of thesetasks was significant to Mountain States for it was a lastpreliminary to ' the transfer of the crusher by MountainStates to Anamax,and the consequent realization byMountain States of the proceeds from its own contractualarrangementwith Anamax.At all relevant times, Horace Bounds had served asRespondent's assistantmanager of industrial development,with authority over manpower and labor relations. GeorgeFaccio was Respondent's general foreman at the Anamaxproject.Both were statutory supervisors under the Act.permissible inferencesto be drawn from the recordand decisionalauthorityjustify such a conclusion.See, e.g.,Howard ElectricCo. v. InternationalBrotherhoodof Electrical Workers Local Union No 570,423 F.2d 164 (C.A. 9,1970).Each had been a member of the IBEW. Bounds had servedas businessagent of Local 570. Facciowas amember of theexecutive board of Local 570 and Richard George wasbusinessagent of Local 570. The five alleged discriminateeswere members of the IBEW on May 27 and May 28.For a period of several years, Respondent and Local 570had had contractual relations and were parties to acollective-bargaining agreement at times pertinent herein.4The agreement contained an exclusive referral provisionwhich,inter alia,permitted the Employer to reject individu-als dispatched for work. The collective-bargaining agree-ment also contained the following provisions:ARTICLE IISection 10.No employee shall be discharged ordisciplined for failing or refusing to cross or workbehind a picket line.ARTICLE VISection 3.The Employer shall have the right to rejectany applicant for employment.The Anamax mine pit where Respondent was performingserviceswas situated a substantial distance from theinterstatehighway providing a primary access to theenvirons of the Anamax mine.Ingress to and egress fromthe project is obtained by leaving the main highway,traversing an arterial road to a point where an access gatehas been erected.At the point of the access gate, a relativelycrude and potentially hazardous access road commences,leading to the mine pit.At material times, Respondentprovided a small bus for use by its employees in traveling tothe jobsite from the access gate.The bus departed theaccess gate at approximately 7 a.m. each workday morningand, at all times relevant,was driven by Cletus McRaskle, ajourneyman electrician,and an alleged discriminatee.Respondent expected its employees to avail themselves ofthe use of the bus for transportation from the access gate tothe jobsite,but this was not mandatory and employees whowere late in arriving at the access gate could call bytelephone from the gate area to the office of Faccio locatedat the jobsite.Upon receipt of a call,the bus would bedispatched to transport the caller to the jobsite.This hadoccurred on occasions prior to May 27. Respondent was theonly Employer at the project providing bus service. Theemployees of other employers traversed the access road byprivate automobile.2.The events of May 27On May 27, Faccio arrived at the access gate atapproximately 6 a.m. Upon arriving he was met by RobertTanner, a foreman, who informed him that a Teamsterspicket line had been established at the gate. Faccioimmediately called Richard George to inquire. George toldFaccio he would check into the matter. George immediate-ly placed a telephone call to the Teamsters office but thetelephone was not answered. After a passage of a few4 It was stipulated that Respondent was boundby a collective-bargainingagreementbetween NationalElectricalContractors Association and Local570 NEWBERY ENERGY CORPORATIONminutes he reached a representative of the Teamsters bytelephone and was informed that the Teamsters had nodispute with Respondent. George thereupon called Faccioand informed Faccio of his conversation, but advisedFaccio to speak directly with the Teamsters picket captainat the access gate. George stated that if the picket captainconfirmed the information imparted to him, George, by theTeamsters representative, Faccio should inform the Local570 men thatitwasthe official position of Local 570 thatthey should go to work.Pursuant to this conversation, Faccio spoke with thepicket captain who confirmed that no labor dispute existedbetweenRespondent and the Teamsters. Accordingly,when the journeymen employed by Respondent on theproject arrived, Faccio spoke with them.Thus, at approximately 6:45 a.m. on May 27, Erickson,McRaskle, Muscutt, Muggli, and Terwilliger arrived at theaccess gate in a timely fashion. When Erickson,McRaskle,Muscutt,'and Terwilliger arrived, they noted some automo-biles parked on the side of the road near the gate.5 Theyalighted from their automobiles and joined a groupengaged in conversation.Muggli was present as wereTanner and Faccio. Three other rank-and-file employees,who together with Erickson, McRaskle, Muggli, Muscutt,Terwilliger, 'and Faccio comprised the normal complementof the crew performing services at the mine, were present.In due course, Faccio informed the employees that theTeamsters had erected a picket line and had a dispute withStateMining,but that neither Mountain States nor theCompany was involved in the dispute. He further statedthat he had spoken with George and George had stated thatthe official position of Local 570 was that the men shouldgo to work. McRaskle and Muscutt stated that they did notwish to work behind a picket line. Faccio stated that heunderstood their feelings, but noted that if they wished todo so, they could enter the project through an alternate gatewhich he specified. McRaskle and Muscutt observed thatthey would still be working behind a picket line. In thedialogue that transpired as the group spoke together,Erickson,Muggli, and Terwilligermade known theirreluctance to work while the picket line was up. Faccioasserted that it was essential that he get to the jobsite and herequested all who wished to go to embark wth him on thebus. Three journeymen noted their desire to accompanyhim, but stated their preference for the alternate gate.Faccio approved and they drove to the jobsite through thealternate gate. The time was approximately 8 a.m. Erickson,McRaskle,Muggli,Muscutt, and Terwilliger remainedbehind. They did not work on May 27. Their work toolsremained at the jobsite.In the meantime, Bounds had received a telephone callfrom a representative of Mountain States Engineering, whoinformed him that Respondent had no men on the job.Bounds was instructed to take the steps necessary toremedy the condition. Thereupon, Bounds called Faccio bytelephone and Faccio informed him of his conversationwith George and with the employees at the access gate.5Erickson and McRaskle rode together by arrangement and Muscutt andTerwilliger carpooled together. The four employees arrived in two separateautomobilesbut at approximatelythe same time6Bounds testified credibly that, between noon when he met with George441Faccio advised Bounds that five of the employees hadchosen not to work behind the picket lines,although theyhad been offered the opportunity to travel to the jobsitethrough an alternate gate.After speaking with Faccio,Bounds consulted with his immediate superior,Jackson.Bounds then called the Local 570 hall for George who wasnot in.Bounds went to the hall some two hours later, atapproximately noon.During the morning hours,while the foregoing eventswere transpiring, George had been attending a meeting ofthe Building Trades and at the meeting there was extensivediscussion of the Teamsters picket line.The Teamstersrepresentative was not in attendance. George could obtainno information as to the likely duration of the picketing.Upon returning to his office,at approximately noon,George met with Bounds and for the first time learned thatthe five Local 570 journeymen had not crossed theTeamsters picket line.Bounds summarized for George'sbenefit the events of the morning and informed George ofthe status of the work in which Respondent was thenengaged at the jobsite.He emphasized the urgency whichattended its timely completion. Bounds stated that heneeded the services of the five journeymen and he inquiredifGeorge knew how long the picket line would remain.George stated that he had no information regarding thelikelyduration of the picketing.The meeting ended on thisnote.Bounds returned to his office at approximately 2:30 p.m.He called George and inquired if George had received anyfurther information as to the duration of the picketing.George stated that he had not. Bounds thereupon requestedGeorge to dispatch five journeymen to thejobsite at 7 a.m.the following morning.In requesting the referrals,Boundsreminded George of the status of the Company's work atthe project and the necessity for having a full crew in orderto achieve timely completion of the Company's contractualobligations.Bounds urged George to inform the journey-men eligible for dispatch to the job of these matters, andBounds emphasized the Company's desire not to engage inthe futility of having journeymen dispatched who wouldrefuse on arrival to work in the face of a Teamsters picketline .6 Five men were dispatched by the IBEW.In the interim, during the remaining hours of theafternoon of May 27,Bounds issued instructions to havetermination slips and final paychecks prepared for Erick-son,McRaskle,Muggli,Muscutt, and Terwilliger.Hecontacted Faccio and directed him to deliver the termina-tion slips to Jackson who lived near Faccio. Facciocomplied and the termination slips were delivered toJackson at approximately7:30 p.m. on the evening of May27.3.The events of May 28The followingmorning,May 28, Faccio arrived at theaccessgate prior to 7 a.m. In like manner Erickson,McRaskle,Muggli,Muscutt, and Terwilliger arrived priorand 2:30 p.m when he placed the telephone call to George and requested thedispatch,he had carefully evaluatedthe Company's position in the matterand had reached the conclusion that the work on the project mustbe fullymanned thefollowing day 442DECISIONSOF NATIONALLABOR RELATIONS BOARDto the normal departure time of the bus. They observed fourindividuals who had not previously worked on the project.?The bus departed theaccess gatewith McRaskle driving,and the passengers included the four "new" men as well asRespondent's normal work complement, including Faccio.When the bus reached the jobsite and after the passengershad alighted, Faccio directed the four referrals to go to thetrailer office to complete W-2 forms. He summoned the fivealleged discriminatees to gather around him. When thegroup had assembled, he presented each of the five with atermination slip which had been prepared the previous day,and with a paycheck. The termination slips had thenotation, "Quit" entered in the space specifying the reasonfor termination. The date of the termination was specifiedasMay 27. Upon receiving their respective terminationslips,McRaskle and Muscutt each challenged the proprietyof the notation, "Quit." In varying manner, each of the fivevocalized his challenge to the entry. McRaskle averred, insubstance, that Faccio had not suggested on the previousmorning that the employees were placing their jobs injeopardy by refusing to cross the picket line or to workbehind the picket line. Indeed, McRaskle asserted thatFaccio had indicated his understanding of their plight.Faccio responded that the termination notices in allrespects had been the decision of the Company and theyhad no effective recourse through him. Muscutt expressedhis understanding of this and asserted that he wouldexplore the matter at a higher level of authority. The fiveemployees gathered their work tools and were transportedby bus back to theaccessgate. They were not thereafteremployed on the Anamax project.8Respondent manned the job on May 28 with a crew ofeight rather than anine-man crew judged by managementto be of optimum efficiency. The task of pulling wire intoterminal points - the work which the five alleged discrimi-natees would have performed on May 28 - was workentirely within the competence of the journeymen wiremenwho comprised the crew on that date. Ideally, however,given a clear choice free from offsetting considerationsRespondent would have preferred a nine-man crew com-posed of the complement existing prior to May 27. Boundstestified that he was unwilling to risk use of the five allegeddiscriminateeson May 28 for he had no reliable insight intowhether picketing would be resumed on May 28 and/or onsucceeding days. Bounds further testified that had heknown prior to 3 p.m. on May 27 that picketing would infact cease in time to permit manning of the job on May 28,he would not have requested any referrals. At no time onMay 27 did Bounds receive any information as to whetherpicketing would resume the following day. He had no7McRaskle knew three of them to be journeymen electricians. Muscuttwas acquainted with one of them.sThe General Counsel contends that although the instant complaint doesnot raiseissues of union hostility, such as are found in a typical 8(a)(3)discharge, there were present in Respondent's decision purported elementsof antiunion motivation. To a limitedextent,Respondent was permitted toadduce evidence relating to the mechanics of the referral procedure and thefailure of McRaskle and Muscutt to seek referrals to jobs manned byemployees of Respondent at the Anamax and other projects. This was for theavowed purpose of countering any claims of antiunion motivation orretribution with respect to the discnnunatees.9Bounds testifiedthat he did not become aware of the May 28 failure ofthe fifth journeyman to report until May 30. Faccio's testimony is that heinformation to the effect that the picketing would, in fact,continue.In the meantime,one of the men who had beendispatched by Local 570 to the job returned his referral tothe hall. The referral was returned on May 28 but George'sinexperienced assistant did not follow the essentiallyministerialact of automatically referring ' forMay 29employment the next name on the referral list. For a periodof time on May 28, however, Faccio was unable to judgewhether the fifth man would report to work becausetardinesson the part of referrals in reporting to new jobassignmentswas not a unique phenomenon in Faccio'sexperience.Boundslearned from Faccio on May 28,however, that the picketing had ceased and that only fourof the five referrals had reported to work. However, Boundsdid not contact George,businessmanager of Local 570,until the afternoon of May 30 and it was only by virtue ofBounds' call that George became aware of the fact that thefifth referral had not reported as directed. Anotherjourney-man was dispatched who reported to the jobsite onMonday, June 2. In order to accomplish this George had tointercede with his assistant and point out to his assistant hiserror in failing to properly implement or adhere toestablished referral procedures.9Both Bounds and Faccio were aware by reason of theirlong experienceas membersand officials of the IBEW, andfrom their labor relations experience otherwise, that spo-radic picketing is a devicesometimesemployed by labororganizations to further their labor relations objectives.Moreover, Faccio credibly testified that on May 28, at thecommencementof the shift, he had no knowledge or insightinto whether or not the picketing would resume during thecourse of the workday. He further testified that he made theassumptionthat if, in fact, a Teamsters picket line wereagain instituted at the jobsite the five alleged discrimina-tees,if employed, would have honored the picket line.Despite this conviction of Faccio, he conceded that theultimate authority with respect to the hire and retention ofjourneymen resided with Bounds and he did not considerhimself to possess the necessary authority or discretion to,in effect,' countermand the intent of Bounds' decision byputting one of the former crewmembers to work at thebeginning of the workday on May 28 in order that the jobwould be fully manned.ConclusionsThe parties agree that the five alleged discriminatees wereengaged in protected activity when on May 27 they chose tohonor the picket line erected by the Teamsters at the TwinButtes Mine. That the mine premises constituted a commonconveyedthis information to Boundson May 28 I credit Faccio, for I amunable to conclude that in the circumstances prevailing on May 28 thatBounds and Faccio would not have conversed together relating to theprogress of the work under the newly constituted crew and/or that Facciowould not at a point in time onMay28 have conveyed to Bounds theinformation that his crew was short one man. Additionally, in creditingFaccio and rejecting Bounds' recollection as to the time when he learned ofthe crew shortage, I have considered the testimony of George which addscredence to Faccio's version. On the other hand, I also find that Bounds didnot seek a further referral from Local 570untilFriday,May 30. It is myconclusion that Bounds knew the referral procedures and assumed incorrect-ly that another referral would be forthcoming by virtue of the normaloperation of the referral system NEWBERY ENERGY CORPORATIONworksitusfor the various crafts and contractors hereinvolved is not disputed. The record reveals very clearlythat the services being performed at the mine by Respon-dent were not directly related to those being performed bythe contractor against which the Teamsters picket line wasdirected.It is the view of Respondent that the basic legal principleunderlying this case was enunciated by the Board inRedwing Carriers, Inc., and Rockana Carriers, Inc.,137NLRB 1545 (1962), wherein the Board held that where anemployer acts only to preserve the efficient operation of itsbusiness, it mayterminatethe services of its employees whorefuse to cross a picket line established by other employeesso that it may immediately, or within a short period of timethereafter, replace them with others willing to perform thescheduled work. In reaching this determination, the Boardin Redwingheld that the right ofanemployer to continuehis business operation must be balanced against the right ofemployees to honor a picket line. Applying theRedwingrationale to its conduct in this case, Respondent asserts thatitacted solely to preserve the efficient operation of itsbusinesswhen it obtained replacement personnel to manthe job at the Twin Buttes Mine in lieu of the five allegeddiscnminatees who decided to honor the Teamsters picketlinewhen it appeared. In effect, Respondent stresses thenecessity for realismin assessingthe nature of the dilemmaconfronting it on May 27, and earnestly contends that itsown conduct in seeking to insure a supply of craftsmen tomeet its needs on May 28 and thereafter must be measuredfrom the vantage point of May 27 when the operativereplacement decision was made, and not from the point ofview of the preshift morning hours of May 28, when thereferrals were accepted to the exclusion of the five journey-men who had withheld their services the previous day.Respondent urges upon the trier of fact not only the needfor a proper understanding of the nature of the businessexigency confronting it on May 27 to timely, complete itscontractualservicesto satisfy the demands of its own primeor general contractor, but for a full comprehension also ofthe degree of uncertainty which mantled the picketing,including the absence of certitude on its part as to thewillingness of the five IBEW journeymen to continue towork behind a Teamsters picket line should the picket linereappear on May 28, or at any subsequent time during thecritical deadline period. Finally, Respondent alludes to thelong bargaining relationship between it and the IBEW, andthe asserted absence of any union hostility on the part ofmanagement which, it is averred, precludes a finding of an8(a)(3) violation.The General Counsel advances a theory at odds with thatenunciated in defense by Respondent. It is the GeneralCounsel's contention that theRedwingprinciple is notapplicable to the facts of this case in that the instant matterpresents a common work situs situation and thus isdistinguishable in that particular fromRedwing.It is theGeneral Counsel's view that, unlike the choice confrontingthe employees inRedwing,for the five alleged discriniina-teesherein to have exercised their Section 7 rights in10 In denying enforcement of the Board's Order the court disagreed withthe Board's finding that the picket line clause in the party's bargainingagreement did not cover the controversy which was the gravamen of the443seeking to observe the Teamsters picket line, it was essentialthat the five withhold theirservicesentirely and for theduration of the picketing. Thus, notes the General Counsel,the employees in question were in a position quite differentfrom the delivery drivers inRedwingwho engaged in apartialwithholding of services by virtue of carrying out allassigned duties except those requiring deliveries at thepremises of a particular employer being picketed. With thisdistinction pertaining, avers the General Counsel, the fiveelectricianshereinwere essentially in the position ofeconomic strikerswith all attendant rights and risksassociated with that, status. On the authority ofN.L.R.B. v.Mackey Radio & Telegraph Co.,304 U.S. 333, 345-346(1938), contends the General Counsel, the strikers wereentitled to return to workso long asthey had not beenpermanently replaced. Stated otherwise, the General Coun-sel notes that Respondent was free to replace but not toterminate the five for honoring the Teamsters picket line. Itis the General Counsel's contention that the facts establishthat Respondent terminated the five alleged discriminateesand asserts that an attitude of retribution legally equivalentto unlawful motivation in a typical 8(a)(3) context is shownby Respondent's resort to the use of replacement personnelon May 28, at a time when the picket line had ceased, andin the face of the manifest willingness and desire of the fiveto return to work. The General Counsel notes that underthe collective-bargaining agreement, Respondent was enti-tled to reject the referrals it had requested and that it hadboth the option and the legal obligation to do so in light ofthe availability of the five for immediate employment onthe project. Further, declares the General Counsel, thehostilityand retribution which assertedly accompaniedRespondent's decision is further disclosed by Respondent'sunwillingness to accept the proffered service ofanyof thefive in order to complete the numerical composition of thework crew when it was disclosed that only four of the fivereferrals had timely reported for duty, as requested.The principles enunciated by the Board inRedwinghave,at this point in time, become well engrained precedentialconcepts. The Board decision which in my view defines theparameters of the legal principles applicable in the instantmatter are set out inMontana-Dakota Utilities Co.,189NLRB 879, 882 (1971), enforcement denied 455 F.2d 1088(C.A. 8, 1972), wherein-eight employees refused to cross apicket line to perform their work even though the unionconducting the picketing was not their own bargainingrepresentative and the employer against whom the picket-ing was directed was not their own employer.10 InMontana-Dakota Utilities Co., supra,the Board adopted the followingobservations of the trier of fact therein:Nevertheless,as the Boardheld inRedwing Carriers,Inc.,137NLRB 1545, modifying 130 NLRB 1208,affirmedsub nom.Teamsters,etc.,Local Union No. 79 v.N.L R.B.,325 F.2d 1011 (C.A.D.C.), such "employeesengage inprotectedconcertedactivitywhen theyrespect a picket lineestablished by other employees.Such activity is literally for `mutual aid or protection,'Montana-Dakota issueHere,unlikeMontana-Dakota,Respondent has notraised the picket line provision as a defense and the issues do not rest upon adeterminationof the applicabilityof the clause DECISIONS OF NATIONALLABOR RELATIONS BOARDaswell as to assist a labor organization within themeaning of Section 7." TheRedwingdecision, issued inMarch 1961, has been consistently followed by theBoard, with court approval.The Board, however, inRedwing Carriersand subse-quent cases has also consistently held that this protectedright of the employees must be balanced against thespecific businessinterestof the employer and "it is onlywhen the employer's business need to replace theemployees is such as clearly to outweigh the employees'right to engage in protected activity that an invasion ofthe statutory right is justified"(Overnite Transportationcase,at 1274) [154 NLRB 1271]. In balancing theseopposing rights, the Board holds that the employer'sbusiness interests are paramount and his termination orsuspension of employees isjustified where it is clear thatthe employer "acted only to preserve efficient operationof hisbusiness,and terminated the services of theemployees only so it could immediately or within ashort period thereafter replace them with others willingto perform the scheduled work."(Redwing Carriers,Inc., supra,at 1547.) This is not a right of the employerto discharge, suspend, or discipline but only a right to"run his business."(Swain and Morris Construction Co.,168 NLRB 147, enfd. 431 F.2d 861 (C.A. 9).) [Footnotecitations deleted.]In applying the foregoing rationale in light of the factsherein, I conclude and find that the General Counsel failedto establish by a preponderance of the evidence thatRespondent acted unlawfully in replacing the five strikers.Basic to this conclusion is the finding, which I make, thatRespondent's actions must be viewed from the standpointof the afternoon of May 27 and not from any subsequenttime.In short,it ismy view that, as it was entitled to dounder the principles ofMackey,applied in light of therationale adopted by the Board inMontana-Dakota,Re-spondent reached a decision in mid-afternoon on May 27 toobtain replacements for the strikers in order to assure thecontinued efficient operation of its business, and to meetthe demands for expeditious and timely completion of itscomrrutment to Mountain States, its prime contractor Itgave practical effect to this decision by requesting thereferral of personnel willing to perform the scheduled work,notwithstanding the presence of a Teamsters picket line.The decision which Respondent reached for the purpose ofassuring efficient, timely, and continuing commitment to itsbusiness obligation and work schedule was, for all intentsand purposes, fully implemented after the referral requestwas submitted to the Union and when, in reliance thereon,final paychecks were drawn for the strikers. At this point intime, so far as the record reveals, Respondent was entitledto. presume the proper functioning of the Union's referralfacilitiesand had no basis for accurately gauging theduration of the strike or the future willingness of the five11 In my view of this case, the burden had shifted at this point to theGeneral Counsel to adduce evidence revealing an absence of plausibility inthis evaluationof Respondent's agents, suchas would have derived, forinstance, from evidence showing that the grievance which had given rise tothe picketing in the first instance had been resolved and that Respondentknewof thisNo such testimony was adduced and the inference is requiredthat no resolution known to management, or readily available to it, had beenachieved or given currency prior to the morning hours of May 28strikers to work if picketing should cease and then eruptagain.The General Counsel makes much of the fact thatRespondent had the opportunity the following morning toreject the journeymen referred by Local 570 and use theservices of the five alleged discriminatees. This overlooksthe reality that the replacement decision had been effectu-ated the previous day and all that remained was theministerial act of presenting prepared termination slips andfinal paychecks to the five. It is true that the pickets hadbeen removed prior to shift time on May 28, but there is noevidence countering the credible and credited testimony ofFaccio and Bounds that even at that point in time they hadaccess to no information which, in their minds, wouldreasonably foreclose the possible resumption of picketingduring the course of the workday on May 28.11 Indeed,Bounds, who made the basic decision to obtain replace-ments, did not learnuntil laterin the day that picketing hadceased. Thus, in the circumstances which pertained on themorning of May 28, I find that the same business prudencewhich had dictated the earlier decision mandated itscontinued effectuation through the use of the journeymenwho had accepted referral with the tacit, if not explicit,commitment to work behind the Teamsters picket lineshould it appear. By adhering to its decision, Respondentacted reasonably and in order to protect its legitimatebusinessinterests. It is not enough, as the General Counselasserts, that Respondent conceded that it had no informa-tion in its possession on May 27 when it sought referrals toreplace the five that the picketing was, in fact, going tocontinue on May 28.12This determination is not altered by the failure ofRespondent to use theservicesof any of the strikers toformulate a full crew. Fivejourneymen had been requestedand Faccio acted reasonably in deciding to accept the fourwho had reported and to abide the apparent late arrival ofthe fifth. Faccio was an experienced journeyman himselfand knew the potentialities for less than optimum punctual-ity of referrals in reporting to a new jobsite on the initialday of work. As matters turned out, the fifth man did notreport, but Faccio had no basis for assuming this resultwhen he made arrangements to accommodate the latearrivalof the fifth man. Moreover, the circumstancesimplicit in the use of the five alleged discriminatees -picketing at this pointin time beinga distinct possibility -more than offset the marginal advantage to accrue toRespondent from the use of craftsmen fully conversant withthe tasks to be performed. It is to be remembered that thereferralswere journeymen electricians and the work to bedone was fully within their competence and range of skills.As events emerged, by the afternoon of May 28 it wasentirely consistent with Respondent's avowed, and, I find,genuine concern for the efficient manning of the job, forBounds and Faccio, both experienced craftsmen withformer IBEW affiliations, to assume that the regularity of12Again, this was not a case wherein anemployerreaches a decisionaffecting the tenure ofemployeesand adheresto it despite changedcircumstanceswhich renderthe decisionclearly unreasonable or inherentlydiscriminatoryNor is thereany warranthere for the application of theprinciple ofN LR B v Burnup andSims,Inc,379 U S 21 (1964), andStandard Oil ofCaliiornia,91 NLRB 783 (1950) NEWBERY ENERGY CORPORATIONthe referral process would work to assure the availability ofa full -crew on Friday, May 29. In retrospect, this did notoccur but George, the business manager of Local 570,offered a credible explanation fully dispelling any sugges-tion of an absence on Respondent's part of either a genuineinterest in or need for maintaining a full, efficient crew.In sum,I find that in replacing the five discriminateeswith journeymen referred by the Union, Respondent actedreasonably and solely with the objective of preserving theefficient and continuous operation of its business. I find,contrary to the General Counsel, that theRedwingdefense,as applied in a common work situs situation, is applicableunder the rationale of the Board inMontana-Dakota supra.Additionally, I find that, acting within the permissibleparameters ofMackey,Respondent timely replaced thestrikers and did so without discriminatory motivation. Cf.BMW AutoZentrum,219 NLRB 98 (1975);Pacific GrindingWheel Co., Inc.,216 NLRB 529 (1975). I further find thatany "choice" or "opportunity" Respondent may have hadon May 28 to modify its replacement decision was a boguschoice for Respondent had - no reliable information bywhich to gauge the likelihood of a recurrence of the strike445which had caused the five to absent themselves from workat the mine; and timely completion of the work tasks athand was a matter of business necessity.13 On this basis,and for the reasons stated, I shall dismiss the complaint.Upon the foregoing findings, of fact, and upon the entirerecord, I make the following:CONCLUSIONS OF LAW1.Respondent is, and at all times material herein hasbeen,an employerengagedin commerce within themeaningof Section 2(6) and (7) of the Act.2.Construction, BuildingMaterials & MiscellaneousDrivers, Local No. 83, an affiliate of International Brother-hood of Teamsters, Chauffeurs, Warehousemen and Help-ers of America, and International Brotherhood of Electri-calWorkers, Local 570, are labor organizations within themeaning of Section 2(5) of the Act.3.Respondent engaged in no unlawful conduct asalleged in the complaint and notice of hearing herein.[Recommended Order for dismissal omitted from publi-cation.]13An insight into the seriousness with which Montana States viewed thematter is garnered from its May 27 admonition to Bounds to take actionnecessary to man the project.